Case 2:19-cv-00141-JNP-JCB Document 29 Filed 08/28/20 PageID.102 Page 1 of 6




                          IN THE UNITED STATES DISTRICT COURT

                                      DISTRICT OF UTAH


    THOMAS E. ANDREWS, individually;                      MEMORANDUM DECISION
    and THOMAS EARL ANDREWS,                                  AND ORDER
    individually,

                   Plaintiffs,
                                                         Case No. 2:19-cv-00141-JNP-JCB
    v.

    DUSTIN C. THOMAS, individually; and
    DANIELLE E. SHANER, individually,                      District Judge Jill N. Parrish

                   Defendants.                          Magistrate Judge Jared C. Bennett


         District Judge Jill N. Parrish referred this case to Magistrate Judge Paul M. Warner

pursuant to 28 U.S.C. § 636(b)(1)(B). 1 Due to Judge Warner’s retirement, this case is now

referred to Magistrate Judge Jared C. Bennett. 2 Before the court is pro se Plaintiffs Thomas E.

Andrews and Thomas Earl Andrews’s (collectively, “Plaintiffs”) motion for entry of default

judgment against Defendants Dustin C. Thomas and Danielle E. Shaner (collectively,

“Defendants”). 3




1
    ECF No. 16.
2
    ECF No. 28.
3
    ECF No. 24.
Case 2:19-cv-00141-JNP-JCB Document 29 Filed 08/28/20 PageID.103 Page 2 of 6




                                          BACKGROUND

         Plaintiffs filed their complaint in this action on March 1, 2019. 4 On July 2, 2019,

Plaintiffs filed certificates of service indicating that they had served each of the Defendants with

a summons and the complaint on May 30, 2019. 5 On July 26, 2019, after Defendants had not

responded to the complaint, Plaintiffs filed a motion for entry of default against Defendants. 6 On

that same date, Plaintiffs filed a request for entry of default judgment against Defendants, 7

notwithstanding the fact that default had not yet been entered against Defendants. Plaintiffs also

filed a “Statement of Amount Due,” 8 along with supporting exhibits. 9 On January 27, 2020, the

Clerk of the Court (“Clerk”) entered an order denying Plaintiffs’ motion for entry of default

against Defendants because Plaintiffs’ purported service upon each of the Defendants was not

proper. 10 Because of the foregoing procedural history, on February 18, 2020, the court entered

an order extending the time for Plaintiffs to effect service of process to April 20, 2020. 11




4
    ECF No. 1.
5
    ECF Nos. 6, 7.
6
    ECF No. 9.
7
    ECF No. 11.
8
    ECF No. 12.
9
    ECF No. 13.
10
     ECF No. 17.
11
     ECF No. 18.

                                                  2
Case 2:19-cv-00141-JNP-JCB Document 29 Filed 08/28/20 PageID.104 Page 3 of 6




         On February 21, 2020, Plaintiffs filed certificates of service indicating that they had

served each of the Defendants with a summons and the complaint in a timely fashion. 12 On the

same date, Plaintiffs filed a motion for entry of default against Defendants. 13 On March 5, 2020,

Plaintiffs filed a motion for entry of default judgment against Defendants, 14 again without a prior

entry of default against Defendants. That is the motion currently before the court. Subsequently,

on April 28, 2020, the Clerk entered a default certificate against Defendants. 15

                                              ANALYSIS

         Plaintiffs’ motion seeks entry of default judgment against Defendants under Fed R. Civ.

P. 55(b)(1). Based upon the following analysis, Plaintiffs’ motion is denied without prejudice.

         Rule 55(b)(1) provides that the Clerk may enter default judgment against a defendant in

default as follows:

                   If the plaintiff’s claim is for a sum certain or a sum that can be
                   made certain by computation, the clerk—on the plaintiff’s request,
                   with an affidavit showing the amount due—must enter judgment
                   for that amount and costs against a defendant who has been
                   defaulted for not appearing and who is neither a minor nor an
                   incompetent person.

Fed. R. Civ. P. 55(b)(1). Additionally, DUCivR 55-1(b)(1)(A) provides that the Clerk may enter

default judgment against a defendant in default “[i]n cases where a claim is for a sum certain or a

sum that can be made certain by computation.” DUCivR 55-1(b)(1)(A). However, DUCivR



12
     ECF Nos. 20, 21.
13
     ECF No. 19.
14
     ECF No. 24.
15
     ECF No. 26.

                                                   3
Case 2:19-cv-00141-JNP-JCB Document 29 Filed 08/28/20 PageID.105 Page 4 of 6




55-1(b)(1)(B) provides that the court, rather than the Clerk, should address a motion for entry of

default judgment in certain circumstances. Specifically, that rule provides:

                   If the clerk determines that it may not be appropriate to enter a
                   default judgment under Fed. R. Civ. P. 55(b)(1), the clerk may
                   confer with the presiding judge. The presiding judge will advise
                   the clerk whether default judgment by the clerk is appropriate. If
                   such a judgment is not appropriate, the motion for default
                   judgment will be addressed by the presiding judge.

DUCivR 55-1(b)(1)(B).

         As an initial matter, the court will address DUCivR 55-1(b)(1)(B). The Clerk has

conferred with the court concerning Plaintiffs’ motion, and the court concludes that entry of

default judgment is not appropriate here. Accordingly, the court, rather than the Clerk, will

address Plaintiffs’ motion.

         In support of the amount of the default judgment they seek, Plaintiffs rely upon the

“Statement of Amount Due” 16 and supporting exhibits 17 referenced above. In those documents,

Plaintiffs contend that default judgment should be entered against Defendants in the amount of

$117,486.06 for “[f]raudulent [c]onversion” of Plaintiffs’ property. 18 That sum also includes

various costs and fees Plaintiffs contend they have incurred in connection with this action. For

their motion to succeed under the rules quoted above, Plaintiffs must establish that their claim is

for a sum certain or a sum that can be made certain by computation. For the reasons set forth

below, Plaintiffs fail to make that showing.


16
     ECF No. 12.
17
     ECF No. 13.
18
     ECF No. 12 at 1.

                                                    4
Case 2:19-cv-00141-JNP-JCB Document 29 Filed 08/28/20 PageID.106 Page 5 of 6




       “To be a sum certain there must be no doubt as to the amount that must be awarded.”

Garcia Gutierrez v. Puentes, 437 F. Supp. 3d 1035, 1039 (D.N.M. 2020) (quotations and citation

omitted). “Moreover, ‘a court may enter a default judgment without a hearing only if the amount

claimed is a liquidated sum or one capable of mathematical calculation.’” Id. (quoting Hunt v.

Inter-Globe Energy, Inc., 770 F.2d 145, 148 (10th Cir. 1985)).

       Plaintiffs’ “Statement of Amount Due” and supporting exhibits do not provide the type of

damages that qualify as a sum certain under Rule 55(b)(1) because they are not liquidated or

capable of mathematical calculation with certainty; they assert the value of allegedly converted

property. See, e.g., BNSF Ry. Co. v. Armstrong, No. 14-2619-JAR, 2015 WL 668017, at *1 (D.

Kan. Feb. 17, 2015) (“Typically, Rule 55(b)(1) is used to collect a specific amount that was due

on a specific date under a specific contract, such as the balance due on a student loan. Rule

55(b)(1) is not used when the amount of the judgment cannot be calculated with such certainty.”

(quotations, citation, and footnote omitted)). Further, damages for Plaintiffs’ claims for

conversion of personal property do not fall under Rule 55(b)(1). Am. Water Purification, Inc. v.

Barkley Mfg. & Eng’g, Inc., No. 87-1003-C, 1989 WL 31397, at *3 (D. Kan. Mar. 2, 1989) (“The

amount of a defendant’s liability is not a sum certain nor capable of certainty by computation

when it is a matter of estimation such as the value of converted chattel.”).

       Because Plaintiffs are not seeking a sum certain, their motion to enter default judgment

against Defendants under Rule 55(b)(1) is denied. However, that denial is without prejudice so

that they can refile under Rule 55(b)(2). BNSF Ry. Co., 2015 WL 668017, at *1 (denying Rule

55(b)(1) motion without prejudice because the plaintiff was not seeking a sum certain and

permitting the plaintiff to refile under Rule 55(b)(2)).


                                                  5
Case 2:19-cv-00141-JNP-JCB Document 29 Filed 08/28/20 PageID.107 Page 6 of 6




                                           ORDER

         Based upon the foregoing, IT IS HEREBY ORDERED that Plaintiffs’ motion for entry of

default judgment against Defendants 19 is DENIED WITHOUT PREJUDICE.

         IT IS SO ORDERED.

         DATED August 28, 2020.

                                           BY THE COURT:




                                           JARED C. BENNETT
                                           United States Magistrate Judge




19
     ECF No. 24.

                                              6
